1. Def’s Pro Se Petition for Writ of Certiorari to Review Order of Superior Court of Wayne County
2. Def’s Pro Se Motion for First Amendment to Petition for Writ of Certiorari
3. Def’s Pro Se Motion for Second Amendment to Petition for Writ of Certiorari
4. Def’s Pro Se Petition for Writ of Habeas Corpus
5. Def’s Pro Se Petition for Writ of Habeas Corpus
6. Def’s Pro Se Motion to Compel
1. Denied 10/28/2014
2. Allowed 10/28/2014
3. Allowed 10/28/2014
4. Denied 10/28/2014
5. Denied 10/28/2014
6. Dismissed 10/28/2014